United States Court of Appeals
                                                                                         Fifth Circuit
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                      FILED
                                 FOR THE FIFTH CIRCUIT                              May 10, 2007
                                 _____________________
                                      No. 06-41298                            Charles R. Fulbruge III
                                 _____________________                                Clerk

UNITED STATES OF AMERICA

                        Plaintiff - Appellee
                         v.
SAMUEL HERNANDEZ-HERNANDEZ
                        Defendant - Appellant



                           ---------------------
           Appeal from the United States District Court for the
                    Southern District of Texas, Laredo
                                (06-CR-101)
                           ---------------------

Before KING, HIGGINBOTHAM and GARZA, Circuit Judges.

PER CURIAM:*


       IT IS ORDERED that appellant’s unopposed motion for summary

disposition is granted.

       AFFIRMED.




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.